DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The applicants election without traverse of Invention II (Claims 12-22) and Species A, in the response of 29 August, 2022, is acknowledged. Claims 1-11 and 22 are withdrawn, claims 12-21 are examined.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 12, the claim reads “atraumatically advancing catheter” [line 6]. It is not clear if this is the same as “a catheter” of line 4. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed these are the same item. 
In regards to claim 14, the claim reads “the endoscope” [line 4]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed this is a newly recited item. 
Allowable Subject Matter
	Claims 12-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.	
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a method of fallopian tube access comprising: 
transcervically advancing a cannula distal end into a patient’s uterus, then engaging the patient’s fallopian tube opening with the cannula distal end, 
from a distal end of the cannula, advancing a catheter with a distal viewing tip with a tapered viewing chamber attached thereto into the patient’s fallopian tube through the fallopian tube opening, while viewing an inside of the fallopian tube through the tapered viewing chamber. 
Blaisdell et al. (USPN 5,935,098) teaches transcervically advancing a cannula distal end into a patient’s uterus, then placing the cannula distal end near the patient’s fallopian tube opening, 
from a distal end of the cannula, advancing a catheter into the patient’s fallopian tube through the fallopian tube opening. 
Skieller et al. (US PGPUB 2017/0258392) teaches the above method except for not having the catheter, instead only advancing the distal viewing tip, then advancing the cannula (named a catheter in the reference) over a guidewire into the fallopian tube later. In an alternative embodiment, Skieller discusses advancing a falloposcope through the cannula. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blaisdell et al. (USPN 5,935,098) 
Skieller et al. (US PGPUB 2017/0258392)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795